Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10 and 12-28 as filed on 11/22/2021 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 10528335. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claim 1 rejection is provided as follow:

Current Application 16697382
U.S. Patent No. 10528335
10. An image forming apparatus that installs a script, which is not bytecoded, of an 

read, in a process of installing the application, at least image data and a not-bytecoded script, which are required for execution of the application;

write the read at least image data and the not-bytecoded script into a package











convert the read not-bytecoded script to a first bytecoded program that can be executed by VM; 

write the first bytecoded program into the package; 







































“operation program” (Note: The operation program is the same as the bytecoded script)



a writing unit configured to write the operation program of the extension application and the bytecoded program … into a package such that the package includes the operation program







a writing unit configured to write the operation program of the extension application and the bytecoded program, which is generated by converting the operation program of the extension application to bytecode and which is to be executed by the VM included in the image forming apparatus, into a package such that the package includes the operation program of the extension application and the bytecoded program, which is generated by converting the operation program of the extension application to bytecode and which is to be executed by the VM included in the image forming apparatus; 


and a storage unit configured to store the package including the operation program of the extension application and the bytecoded program, which is generated by converting the operation program of the extension application to bytecode and which is to be executed by the VM included in the image forming apparatus.


2. The image forming apparatus according to claim 1, further comprising 

a determination unit configured to determine whether or not the bytecode of the generated bytecoded program is bytecode of a version which can be executed by the VM, and wherein in a case where the bytecode of the generated bytecoded program is not bytecode of a version which can be executed by the VM, the generation unit generates a 


	

Response to Arguments
Applicant’s arguments with respect to prior-art rejection filed on 11/22/2021 were fully considered and are persuasive.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIR SOLTANZADEH/Examiner, Art Unit 2191  

/ANIL KHATRI/Primary Examiner, Art Unit 2191